Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12 and 14, drawn to a process for producing jet fuel.
Group II, claim 13, drawn to an apparatus system. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I and II lack unity of invention because even though the inventions of these groups require the technical feature of the apparatus system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of McCall (US 2009/0158637). The special technical feature common to all the independent claims is the apparatus systems comprising reactors and separators which is rendered obvious by McCall (US 2009/0158637) (see  Figures 1-3, paragraphs [0041]) in view of either PARIMI et al. (US 2014/0148626 A1) or Kalnes (US 9,039,790 B2).  Accordingly, the special technical feature liking the two inventions does not provide a contribution over the prior art, and no single general inventive concepts exist. Therefore, the restriction is appropriate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US 2009/0158637 A1) in view of either PARIMI et al. (US 2014/0148626 A1) or Kalnes (US 9,039,790 B2). 
McCall teaches combining oxygenate feedstock is passed into a hydrodeoxygenation zone (4) comprising a catalyst to provide deoxygenated intermediate product [0041] which is separated into a vapor fraction 22 and a liquid fraction 6.  The liquid fraction is sent to hydroisomerization process to produce isomerized intermediate product [0041] and directing isomerization product to hydrocracking zone, followed by fractionation to obtain jet fuel products [0041]. McCall teaches aviation fuel product having boiling points of 150-300                        
                            °
                            C
                        
                     [0026] and the feedstock comprises at least 50% wt fatty acids of triglycerides [0011]. The hydrodeoxygenation zone is operated at a temperatures of 200-450°C, a pressures of 13.79-48.26 bar, and LHSV or 0.25-4 hr-1 [0015]-[0016], which overlaps with the claimed range. The hydrodeoxygenation catalyst comprises a metal including nickel, molybdenum, platinum, pallidum on refractory supports [0015]. The hydrocracking cracking zone is operated at temperatures of 232-454°C, pressures of 13.79-137.9 bar, LHSV of 0.3-5 hr-1 [0034] and the hydrocracking catalyst comprises a metal selecting from nickel, platinum or palladium on zeolites [0032-0033]. The isomerization zone is operated at temperatures of 150-360°C, pressures of 17.24-47.26 bar, LHSV of 1 [0025], [0048], which overlaps with the claimed range.  Isomerization catalysts comprises platinum, palladium on silica, alumina supports [0022]. Also see figure 1. 

McCall does not teach that the feedstock is combined with a hydrocracked intermediated product and does not teach the characteristics of the hydrocracked intermediated product as in claim 8. 
Both in view of either PARIMI et al. Kalnes discloses a hydrodeoxygenation process wherein a feedstock is combined with a hydrocracked intermediated product. (PARAIMI: Figure 7-1 and its descriptions; Kalnes: figure 1 and its descriptions; col. 16, lines 5-20)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of McCall by combining the feedstock with a hydrocracked intermediated product as suggested by either PARIMI or Kalanes to provide heat sink for absorbing exothermic reaction heat associated with reactions. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of McCall by providing a hydrocracked intermediated product having characteristics as claimed because McCall teaches the same process steps applied to the same feeds at the same conditions as claimed. 
Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above, and further in view of Abhari (US 2017/0327757).
The process of McCall is as discussed above
McCall does not explicitly disclose the addition of hydrogen sulfide. 
Abhari teaches a similar process for creating jet fuel from renewable feedstocks.  Abhari teaches addition of 50-2000 ppm sulfur, in order to maintain the sulfide functionality of the hydrotreatment catalyst [0049]. The hydrotreating catalyst comprises a sulfided metal selecting from Ni, Co, Mo and supported on an amorphous refractory oxides. See [0022], [0047]-[0049], [0085], [0079] 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of McCall by utilizing a catalyst as suggested by Abhari because such catalyst is known to be effective. 
 Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above, and further in view of Nousiainen (US 2016/0130509).
The process of McCall is as discussed above. 
McCall does not explicitly disclose sending isomerized or hydrocracked product to hydrodearomatization to produce a product having less than 1% aromatics.
Nousiainen teaches a similar process for hydrotreatment of renewable feed to produce jet fuel.  Nousiainen teaches that HDW zone comprises isomerization and hydrocracking [0100].  Nousiainen teaches sending isomerized/cracked product from the HDW step to HAD, in order to form a product having a lower aromatic content [0111].  Nousiainen teaches product comprising 0.6 wt. % aromatics [0143]. HDA is operated at temperature of 300°C, pressure of 90 bar, LHSV of 1 hr-1 [0043], which lies within the claimed range.  The HAD catalyst comprises a metal selected from platinum, palladium, nickel, cobalt, tungsten, and molybdenum on silica, alumina, titania supports [0107-0108]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of  McCall by sending the McCall isomerized to the Nousiainen HDA step to obtain a more valuable product having lower aromatic content.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of McCall by selecting an appropriate amount and hydrogen concentration as suggested by Nousiainen in order to obtain the desired hydrogenation reactions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/287,693 in view of PARIMI et al. (US 2014/0148626 A1) or Kalnes (US 9,039,790 B2). 
The copending claimed set does not teach that the feedstock is combined with a hydrocracking intermediated product.  
Both in view of either PARIMI et al. Kalnes discloses a hydrodeoxygenation process wherein a feedstock is combined with a hydrocracked intermediated product. (PARAIMI: Figure 7-1 and its descriptions; Kalnes: figure 1 and its descriptions; col. 16, lines 5-20)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of copending claimed set by combining the feedstock with a hydrocracked intermediated product as suggested by either PARIMI or Kalanes to provide heat sink for absorbing exothermic reaction heat associated with reactions. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/            Primary Examiner, Art Unit 1771